DETAILED ACTION
This communication is responsive to Application No. #17/317784 filed on May 11, 2021. Claims 1-30 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16, 23-27, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites the limitation, “to suspend data communication from the UE during a configured measurement gap …” (Emphasis added).  It is unclear if this measurement gap is related to “to configure, reconfigure, or release a measurement gap” (emphases added) previously recited.  For purposes of examination, the Examiner has interpreted the limitation to read, “to suspend data communication from the UE during the configured measurement gap …” (Emphasis added).

Regarding claims 5 and 7, the claims recite the limitation, “a measurement gap release” (emphasis added).  It is unclear if this measurement gap releaser is related to “to configure, reconfigure, or release a measurement gap” (emphasis added) previously recited in the respective independent claim.  For purposes of examination, the Examiner has interpreted the limitation to read, “the measurement gap release” (emphasis added).

Regarding claim 6, the claim recites the limitation, “further comprising measuring a second network during a second measurement gap configured …” (Emphasis added).  It is unclear if this configured second measurement gap is related to “in which the second message comprises a second measurement gap configuration in accordance ...” (Emphasis added) previously recited in claim 5.  For purposes of examination, the Examiner has interpreted the limitation to read, “further comprising measuring a second network during the second measurement gap configured …” (Emphasis added).  

Regarding claim 23, the claim recites the limitation, “to suspend data communication from the UE during a configured gap … to suspend communication with the first network during the configured gap” (Emphases added).  It is unclear if this gap is related to “to configure, reconfigure, or release a measurement gap” (emphases added) previously recited.  For purposes of examination, the Examiner has interpreted the limitation to read, “to suspend data communication from the UE during the configured measurement gap … to suspend communication with the first network during the configured measurement gap” (Emphases added).

Regarding claims 2-16, 24-27, claims 2-16 each depend on independent claim 1, and claims 24-27 each depend on independent claim 23 and therefore, inherit the 35 U.S.C. 112(b) issues of the independent claims.

Regarding claim 30, the claim recites the limitations, “the first message comprises ... a first channel state information (CSI) message, and the second message comprises ... a first downlink control information (DCI) message.” (Emphases added).  It appears that the underlined content of the respective message is incorrect because the first message is sent from the base station, and the second message is sent from the UE.  For purposes of examination, the Examiner has interpreted the limitations to read, ““the second message comprises ... a first channel state information (CSI) message, and the first message comprises ... a first downlink control information (DCI) message.” (Emphases added).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 15-19, 21, and 23-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkob et.al. (US Patent Application Publication, 20140341192, hereinafter, “Venkob”, also in Applicant’s IDS).
Regarding claim 1, Venkob teaches:
A method for wireless communication performed by a user equipment (UE), comprising (Venkob: UE 600 may indicate to the network or network element, ...  Fig. 6 and ¶ [0090]): 
transmitting, to a first network, a first message comprising a first measurement gap configuration, a measurement gap reconfiguration, a selection from a measurement gap pool, or a measurement gap release request (Venkob: UE 600 may indicate to the network or network element [i.e., first network], for example a base station 602 (e.g. an evolved Node B) a preference or request [i.e., fist message] relating to measurement gap configuration [i.e., first measurement gap configuration] for the UE.  Fig. 6 and ¶ [0090]); 
receiving a second message, from the first network (Venkob: The network 602 may then allocate 612 a gap configuration for one or more component carriers of UE 600. The allocation may then be indicated or communicated 614 to the UE 600 [i.e., second message] in any suitable way.  Fig. 6 and ¶ [0090]): 
to configure, reconfigure, or release a measurement gap (Venkob: The network 602 may then allocate 612 a gap configuration [i.e., measurement gap configuration] for one or more component carriers of UE 600.  Fig. 6 and ¶ [0090]); and
to suspend data communication from the UE during a configured measurement gap (Venkob: a network may therefore configure measurement gaps for the UE in which no uplink or downlink data communications are scheduled [i.e., data communications suspended during the configured measurement gaps], thereby providing the UE with timeslots (e.g. gaps) in which it can perform measurements.  ¶ [0047]); and
suspending communication with the first network during the configured measurement gap (Venkob: a network may therefore configure measurement gaps for the UE in which no uplink or downlink data communications are scheduled [i.e., data communications suspended during the configured measurement gaps], thereby providing the UE with timeslots (e.g. gaps) in which it can perform measurements.  ¶ [0047]).

Regarding claim 2, Venkob discloses on the features with respect to claim 1 as outlined above.
Venkob further teaches:  
in which the first message comprises a handover request message (Venkob: the UE may indicate to the network on the uplink that it desires alternate measurement gaps. A UE may do this for any suitable reason ... if the current radio conditions degrade, then the UE can request or indicate to the network that it wants to switch back [i.e., handover] to the simultaneous gaps. Such switching may be implemented dynamically through Medium Access Control (MAC) Control Element signaling elements, statically through RRC signalling, or using any other suitable means.  ¶ [0093]).

Regarding claim 3, Venkob discloses on the features with respect to claim 2 as outlined above.
Venkob further teaches:  
in which the second message comprises a handover command, or an RRC configuration message (Venkob: The gap configuration for one or more component carriers may be reset. A gap allocation may be reset, for example, because after frequency(ies) or cell(s) reallocation following e.g. handover or RRC Connection Reconfiguration.  ¶ [0127]).

Regarding claim 4, Venkob discloses on the features with respect to claim 1 as outlined above.
Venkob further teaches:  
the first measurement gap configuration comprises a preferred measurement gap configuration, the preferred measurement gap configuration indicating at least one of a measurement gap periodicity, a measurement gap length, and a measurement gap valid timer duration (Venkob: UE 600 may indicate to the network or network element, for example a base station 602 (e.g. an evolved Node B) a preference or request relating to measurement gap configuration [i.e., preferred measurement gap configuration] for the UE ... A gap preference may relate to any other type of gap configuration information, including one or more gap configuration characteristics or parameters. These can include but are not limited to gap repetition period, gap length, and gap offset.  Fig. 6 and ¶ [0090-0091]).

Regarding claim 5, Venkob discloses on the features with respect to claim 4 as outlined above.
Venkob further teaches:  
in which the second message comprises a second measurement gap configuration in accordance with the preferred measurement gap configuration (Venkob: Once the UE gap preference indication (e.g. preference, request) has been provided to the network, the network may then allocate a gap configuration for the UE.  ¶ [0098]).

Regarding claim 6, Venkob discloses on the features with respect to claim 5 as outlined above.
Venkob further teaches:  
further comprising measuring a second network during a second measurement gap configured according to the second measurement gap configuration (Venkob: a network may therefore configure measurement gaps for the UE in which no uplink or downlink data communications are scheduled, thereby providing the UE with timeslots (e.g. gaps) in which it can perform measurements ... a UE is typically required to perform radio measurements of neighbouring cells, for example for handover purposes.  ¶ [0047, 0004]).

Regarding claim 7, Venkob discloses on the features with respect to claim 1 as outlined above.
Venkob further teaches:  
further comprising receiving, from the first network, a third message comprising a measurement gap release (Venkob: if measGapConfig is set to setup: ... if a measurement gap configuration is already setup, release the measurement gap configuration.  Table 5 and ¶ [0139]).

Regarding claim 8, Venkob discloses on the features with respect to claim 7 as outlined above.
Venkob further teaches:  
in which the third message comprises a radio resource control (RRC) reconfiguration message (Venkob: a UE may do this in response to receiving a RRC Connection Reconfiguration message indicating a handover.  ¶ [0127]).

Regarding claim 9, Venkob discloses on the features with respect to claim 1 as outlined above.
Venkob further teaches:  
in which the first message comprises a first radio resource control (RRC) message, a first medium access control-control element (MAC-CE) message (Venkob: the UE can request or indicate to the network that it wants to switch back to the simultaneous gaps. Such switching may be implemented dynamically through Medium Access Control (MAC) Control Element signaling elements, statically through RRC signalling, or using any other suitable means.  ¶ [0093]), and the second message comprises a second RRC message (Venkob: a UE may do this in response to receiving a RRC Connection Reconfiguration message indicating a handover.  ¶ [0127]).

Regarding claim 10, Venkob discloses on the features with respect to claim 1 as outlined above.
Venkob further teaches:  
in which the first measurement gap configuration comprises at least one of a measurement gap periodicity and a measurement gap length (Venkob: A gap preference may relate to any other type of gap configuration information, including one or more gap configuration characteristics or parameters. These can include but are not limited to gap repetition period, gap length, and gap offset.  ¶ [0091]).

Regarding claim 11, Venkob discloses on the features with respect to claim 10 as outlined above.
Venkob further teaches:  
in which the measurement gap length is in response to a quality of service (QoS), a battery level (Venkob: The insertion of a measurement gap into the data communications of a UE over a component carrier can have a negative impact on system performance as data communications between the UE and network are temporarily suspended. Undesirable consequences resulting from the scheduling of measurement gaps may include a reduction in throughput of the system, increased system latency [i.e., quality of service], increased interference, and increased power consumption by the UE. For example, during a measurement gap, a transceiver is temporarily unable to perform data communications with the network, resulting in a decreased throughput. Reduced throughput and/or increased latency can negatively affect quality of service of certain applications, especially for some real time services ... In considering introducing additional flexibility in the configuration of measurement gaps for a carrier aggregation UE, one or more factors may be taken into consideration. Such factors may include system throughput [i.e., quality of service], which can be a key performance metric for physical layer and signalling layer design of a wireless communication system. Other factors can include UE complexity and/or cost, as well as and UE power consumption [i.e., battery level] ... According to the present disclosure, such flexibility is introduced in one or more ways, including by allowing for more than one measurement gap configuration or pattern to be applied simultaneously for a single UE. In other words, different measurement gap configurations may be applied to different component carriers of the UE.  ¶ [0066, 0071-0072]).

Regarding claim 15, Venkob discloses on the features with respect to claim 1 as outlined above.
Venkob further teaches:  
further comprising transmitting, to the first network, a third message requesting a measurement gap release (Venkob: upon a handover a UE gap allocation or configuration may be reset [i.e., release].  ¶ [0127]), the third message comprising a third RRC message, a third MAC-CE message (Venkob: the UE can request or indicate to the network that it wants to switch back to the simultaneous gaps. Such switching may be implemented dynamically through Medium Access Control (MAC) Control Element signaling elements, statically through RRC signalling, or using any other suitable means.  ¶ [0093]).

Regarding claim 16, Venkob discloses on the features with respect to claim 15 as outlined above.
Venkob further teaches:  
further comprising receiving, from the first network, a fourth message comprising the measurement gap release, in which the fourth message comprises a fourth RRC message (Venkob: The gap configuration for one or more component carriers may be reset. A gap allocation may be reset, for example, because after frequency(ies) or cell(s) reallocation following e.g. handover or RRC Connection Reconfiguration.  ¶ [0127]).

Regarding claim 17, Venkob teaches:
A method for wireless communication performed by a base station, comprising (Venkob: UE 600 may indicate to the network or network element, for example a base station 602 (e.g. an evolved Node B).  Fig. 6 and ¶ [0090]): 
transmitting, to a user equipment (UE), a first message comprising a measurement gap configuration (Venkob: The network 602 may then allocate 612 a gap configuration [i.e., measurement gap configuration] for one or more component carriers of UE 600. The allocation may then be indicated or communicated 614 to the UE 600 [i.e., first message] in any suitable way.  Fig. 6 and ¶ [0090]); 
receiving, from the UE, a second message (Venkob: UE 600 may at a later time indicate to network 602 another preference [i.e., second message] relating to a measurement gap configuration for the UE by way of a further gap preference indication 616.  Fig. 6 and ¶ [0090]); and
transmitting, to the UE, a third message comprising at least one of a measurement gap setup (Venkob: Network 602 may then allocate another measurement gap allocation for the UE (not shown). Therefore multiple gap preference indications and/or gap allocations [i.e., measurement gap setup] may be exchanged between UE 600 and network 602.  Fig. 6 and ¶ [0090]), a measurement gap timer duration (Venkob: the network may allocate to the UE two gap configurations, one for each of the component carriers ... each gap configuration may include a gap pattern (e.g. gap repetition period, gap length [i.e., gap duration], etc.)..  ¶ [0101]), or a measurement gap release (Venkob: if measGapConfig is set to setup: ... if a measurement gap configuration is already setup, release the measurement gap configuration.  Table 5 and ¶ [0139]).

Regarding claim 18, Venkob discloses on the features with respect to claim 17 as outlined above.
Venkob further teaches:  
the first message comprises a handover command (Venkob: The gap configuration for one or more component carriers may be reset. A gap allocation may be reset, for example, because after frequency(ies) or cell(s) reallocation following e.g. handover or RRC Connection Reconfiguration.  ¶ [0127]); and
the third message comprises a second RRC reconfiguration message (Venkob: a UE may do this in response to receiving a RRC Connection Reconfiguration message indicating a handover.  ¶ [0127]).

Regarding claim 19, Venkob discloses on the features with respect to claim 17 as outlined above.
Venkob further teaches:  
in which the measurement gap configuration indicates at least one of a measurement gap periodicity, or a measurement gap length (Venkob: A gap preference may relate to any other type of gap configuration information, including one or more gap configuration characteristics or parameters. These can include but are not limited to gap repetition period, gap length, and gap offset.  ¶ [0091]).

Regarding claim 21, Venkob discloses on the features with respect to claim 17 as outlined above.
Venkob further teaches:  
in which each of the first message and the third message comprises a radio resource control (RRC) message, a medium access control--control element (MAC-CE) message (Venkob: the UE can request or indicate to the network that it wants to switch back to the simultaneous gaps. Such switching may be implemented dynamically through Medium Access Control (MAC) Control Element signaling elements, statically through RRC signalling, or using any other suitable means.  ¶ [0093]).

Regarding claim 23, Venkob teaches:
An apparatus for wireless communications at a user equipment (UE), comprising (Venkob: UE 600 may indicate to the network or network element, ...  Fig. 6 and ¶ [0090]): 
a processor (Venkob: UE 1000 generally includes a processor 1038.  Fig. 10 and ¶ [0191]),
memory coupled with the processor (Venkob: Processor 1038 also interacts with further device subsystems such as ... flash memory 1024, random access memory (RAM) 1026.  Fig. 10 and ¶ [0191]); and
instructions stored in the memory and operable, when executed by the processor, to cause the apparatus (Venkob: flash memory 1024 can be segregated into different areas for both computer programs 1058 and program data storage 1050, 1052, 1054 and 1056. These different storage types indicate that each program can allocate a portion of flash memory 1024 for their own data storage requirements. Processor 1038, in addition to its operating system functions, may enable execution of software applications on the UE.  Fig. 10 and ¶ [0194]): 
to transmit, to a first network, a first message comprising a first measurement gap configuration, a measurement gap reconfiguration, a selection from a measurement gap pool, or a measurement gap release request (Venkob: UE 600 may indicate to the network or network element [i.e., first network], for example a base station 602 (e.g. an evolved Node B) a preference or request [i.e., fist message] relating to measurement gap configuration [i.e., first measurement gap configuration] for the UE.  Fig. 6 and ¶ [0090]);
to receive a second message, from the first network (Venkob: The network 602 may then allocate 612 a gap configuration for one or more component carriers of UE 600. The allocation may then be indicated or communicated 614 to the UE 600 [i.e., second message] in any suitable way.  Fig. 6 and ¶ [0090]):
to configure, reconfigure, or release a measurement gap (Venkob: The network 602 may then allocate 612 a gap configuration [i.e., measurement gap configuration] for one or more component carriers of UE 600.  Fig. 6 and ¶ [0090]); and
to suspend data communication from the UE during a configured gap (Venkob: a network may therefore configure measurement gaps for the UE in which no uplink or downlink data communications are scheduled [i.e., data communications suspended during the configured measurement gaps], thereby providing the UE with timeslots (e.g. gaps) in which it can perform measurements.  ¶ [0047]); and
to suspend communication with the first network during the configured gap (Venkob: a network may therefore configure measurement gaps for the UE in which no uplink or downlink data communications are scheduled [i.e., data communications suspended during the configured measurement gaps], thereby providing the UE with timeslots (e.g. gaps) in which it can perform measurements ... a UE is typically required to perform radio measurements of neighbouring cells, for example for handover purposes.  ¶ [0047, 0004])..

Regarding claim 24, Venkob discloses on the features with respect to claim 23 as outlined above.
Venkob further teaches:  
in which the first message comprises a handover request message (Venkob: the UE may indicate to the network on the uplink that it desires alternate measurement gaps. A UE may do this for any suitable reason ... if the current radio conditions degrade, then the UE can request or indicate to the network that it wants to switch back [i.e., handover] to the simultaneous gaps. Such switching may be implemented dynamically through Medium Access Control (MAC) Control Element signaling elements, statically through RRC signalling, or using any other suitable means.  ¶ [0093]).

Regarding claim 25, Venkob discloses on the features with respect to claim 24 as outlined above.
Venkob further teaches:  
in which the second message comprises an RRC configuration message (Venkob: a UE may do this in response to receiving a RRC Connection Reconfiguration message indicating a handover.  ¶ [0127]).

Regarding claim 26, Venkob discloses on the features with respect to claim 23 as outlined above.
Venkob further teaches:  
the first measurement gap configuration comprises a preferred measurement gap configuration, the preferred measurement gap configuration indicating at least one of a measurement gap periodicity, a measurement gap length, and a measurement gap valid timer duration (Venkob: UE 600 may indicate to the network or network element, for example a base station 602 (e.g. an evolved Node B) a preference or request relating to measurement gap configuration [i.e., preferred measurement gap configuration] for the UE ... A gap preference may relate to any other type of gap configuration information, including one or more gap configuration characteristics or parameters. These can include but are not limited to gap repetition period, gap length, and gap offset.  Fig. 6 and ¶ [0090-0091]).

Regarding claim 27, Venkob discloses on the features with respect to claim 23 as outlined above.
Venkob further teaches:  
in which the first message comprises a first radio resource control (RRC) message, a first medium access control-control element (MAC- CE) message (Venkob: the UE can request or indicate to the network that it wants to switch back to the simultaneous gaps. Such switching may be implemented dynamically through Medium Access Control (MAC) Control Element signaling elements, statically through RRC signalling, or using any other suitable means.  ¶ [0093]), and the second message comprises a second RRC message (Venkob: a UE may do this in response to receiving a RRC Connection Reconfiguration message indicating a handover.  ¶ [0127]).

Regarding claim 28, Venkob teaches:
An apparatus for wireless communications at a base station, comprising (Venkob: UE 600 may indicate to the network or network element, for example a base station 602 (e.g. an evolved Node B).  Fig. 6 and ¶ [0090]): 
a processor (Venkob: processor 1120.  Fig. 11 and ¶ [0204]),
memory coupled with the processor (Venkob: Processor 1120 is configured to execute programmable logic, which may be stored, along with data, on network element 1110, and shown in the example of FIG. 11 as memory 1140.  Fig. 11 and ¶ [0205]); and
instructions stored in the memory and operable, when executed by the processor, to cause the apparatus (Venkob: Processor 1120 is configured to execute programmable logic, which may be stored, along with data, on network element 1110, and shown in the example of FIG. 11 as memory 1140.  Fig. 11 and ¶ [0205]): 
to transmit, to a user equipment (UE), a first message comprising a measurement gap configuration (Venkob: The network 602 may then allocate 612 a gap configuration [i.e., measurement gap configuration] for one or more component carriers of UE 600. The allocation may then be indicated or communicated 614 to the UE 600 [i.e., first message] in any suitable way.  Fig. 6 and ¶ [0090]);
to receive, from the UE, a second message (Venkob: UE 600 may at a later time indicate to network 602 another preference [i.e., second message] relating to a measurement gap configuration for the UE by way of a further gap preference indication 616.  Fig. 6 and ¶ [0090]); and
to transmit, to the UE, a third message (Venkob: Network 602 may then allocate another measurement gap allocation for the UE (not shown). Therefore multiple gap preference indications and/or gap allocations [i.e., measurement gap setup] may be exchanged between UE 600 and network 602.  Fig. 6 and ¶ [0090]) comprising a measurement gap release (Venkob: if measGapConfig is set to setup: ... if a measurement gap configuration is already setup, release the measurement gap configuration.  Table 5 and ¶ [0139]).

Regarding claim 29, Venkob discloses on the features with respect to claim 28 as outlined above.
Venkob further teaches:  
in which the measurement gap configuration indicates at least one of a measurement gap periodicity, or a measurement gap length (Venkob: A gap preference may relate to any other type of gap configuration information, including one or more gap configuration characteristics or parameters. These can include but are not limited to gap repetition period, gap length, and gap offset.  ¶ [0091]).

Regarding claim 30, Venkob discloses on the features with respect to claim 28 as outlined above.
Venkob further teaches:  
in which the first message comprises a first radio resource control (RRC) message, a first medium access control-control element (MAC-CE) message (Venkob: the UE can request or indicate to the network that it wants to switch back to the simultaneous gaps. Such switching may be implemented dynamically through Medium Access Control (MAC) Control Element signaling elements, statically through RRC signalling, or using any other suitable means.  ¶ [0093]), and the second message comprises a second RRC message (Venkob: a UE may do this in response to receiving a RRC Connection Reconfiguration message indicating a handover.  ¶ [0127]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Venkob in view of Gheorghiu et.al. (US Patent Application Publication, 20160337893, hereinafter, “Gheorghiu”).
Regarding claim 12, Venkob discloses on the features with respect to claim 1 as outlined above.
Venkob does not explicitly teach:
in which the first message comprises a bitmap for selecting the measurement gap from the measurement gap pool. 
However, in the same field of endeavor, Gheorghiu teaches:
in which the first message comprises a bitmap for selecting the measurement gap from the measurement gap pool (Gheorghiu: According to the current disclosure, UE 115-a may signal network capabilities related to which receiver can be used to perform measurements on which frequency bands. This signaling may be for each CA combination separately, may include multiple gap patterns supported by the UE, and may be done using a bitmap corresponding to the bands supported by the UE.   ¶ [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Venkob to include the features as taught by Gheorghiu above in order to achieve higher throughput or scheduling flexibility. (Gheorghiu, ¶ [0049]).

Claims 13, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Venkob in view of Callender et.al. (US Patent Application Publication, 20200288337, hereinafter, “Callender”).
Regarding claim 13, Venkob discloses on the features with respect to claim 1 as outlined above.
Venkob does not explicitly teach:
further comprising tuning away from the first network during a second measurement gap configured in response to a second measurement gap configuration received in the second message. 
However, in the same field of endeavor, Callender teaches:
further comprising tuning away from the first network during a second measurement gap configured in response to a second measurement gap configuration received in the second message (Callender: Upon receiving such UE capability information or at a later stage, the gNB may determine whether a measurement gap shall be configured or scheduled for the UE based on the UE capability information and/or other factors, such as, a numerology used by a neighboring cell to be measured by the UE [i.e., UE tuning away from the serving cell in order to measure the neighboring cell], current load of the neighboring cell. After that, the gNB may notify the UE of whether a measurement gap is configured for the UE or not, and the UE may act upon such an indication and measure reference signals from the neighboring cell with or without the measurement gap.  ¶ [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Venkob to include the features as taught by Callender above in order to improve the change of measurement gaps. (Callender, ¶ [0026]).

Regarding claim 20, Venkob discloses on the features with respect to claim 17 as outlined above.
Venkob does not explicitly teach:
initiating a measurement gap timer in response to transmitting the first message; and
transmitting the third message in response to expiration of the measurement gap timer. 
However, in the same field of endeavor, Callender teaches:
initiating a measurement gap timer in response to transmitting the first message (Callender: In an embodiment, based on the determined measurement configuration to be used by the UE, the network node may perform one of: ... adaptively configure one or more of its timers or counters associated with the determined measurement configuration.  ¶ [0086-0087]); and
transmitting the third message in response to expiration of the measurement gap timer (Callender: send a new measurement configuration to be associated with a BWP based on the association.   ¶ [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Venkob to include the features as taught by Callender above in order to improve the change of measurement gaps. (Callender, ¶ [0026]).

Regarding claim 22, Venkob discloses on the features with respect to claim 17 as outlined above.
Venkob does not explicitly teach:
in which the first message comprises a radio resource control (RRC) message indicating a table of measurement gap configurations and associated measurement gap pattern indices), and the third message comprises a downlink control information (DCI) message or a media access control-control element (MAC-CE) message, the third message indicating a selected measurement gap pattern index. 
However, in the same field of endeavor, Callender teaches:
in which the first message comprises a radio resource control (RRC) message indicating a table of measurement gap configurations and associated measurement gap pattern indices (Callender: In some embodiments, the transmission unit 61 may be configured to transmit to the UE 10 one or a plurality of messages (e.g. RRC message) comprising a measurement gap pattern configuration, a BW part configuration and an association between gap patterns and BW parts.  ¶ [0121]), and the third message comprises a downlink control information (DCI) message or a media access control-control element (MAC-CE) message, the third message indicating a selected measurement gap pattern index (Callender: and to transmit to the UE 10 a command, e.g. a DCI message, to change the active BW part to one of the configured BW parts. The control unit 62 may be configured to perform communication with the UE 10 according to the gap pattern associated with the new active BW part in the UE.   ¶ [0121]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Venkob to include the features as taught by Callender above in order to improve the change of measurement gaps. (Callender, ¶ [0026]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Venkob-Callender in view of Basu Mallick et.al. (US Patent Application Publication, 20180367564, hereinafter, “Basu Mallick”).
Regarding claim 14, Venkob-Callender discloses on the features with respect to claim 13 as outlined above.
Venkob-Callender does not explicitly teach:
further comprising delaying transmission of a reconfiguration complete message. 
However, in the same field of endeavor, Basu Mallick teaches:
further comprising delaying transmission of a reconfiguration complete message (Basu Mallick: the mobile station deferring the transmission of the reconfiguration complete message to the master base station by a predetermined time interval.  Fig. 13 and ¶ [0193]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Venkob-Callender to include the features as taught by Basu Mallick above in order to re-initialize the communication with the secondary base station. (Basu Mallick, ¶ [0192]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416